IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00133-CV

ROBERT WALTON,
                                                            Appellant
v.

ROBERT RUTLEDGE,
                                                            Appellee



                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2006-543-5


                          MEMORANDUM OPINION


      Appellant has filed a motion to dismiss this appeal. Appellee has not filed a

response. Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed September 17, 2008
[CV06]